 
GUARANTOR SECURITY AGREEMENT
 
This Guarantor Security Agreement (this “Security Agreement”), dated as of
February 9, 2010, is by and between Call Compliance, Inc., a New York
corporation (the “Guarantor”), and Agile Opportunity Fund, LLC, a Delaware
limited liability company (the "Secured Party”).


Background


 
1.
The Secured Party has agreed to acquire from Compliance Systems Corporation, a
Nevada corporation (the “Parent”), an Amended and Restated Secured Convertible
Debenture in the principal amount of $1,765,000.00 (the “Debenture”), pursuant
to a Securities Purchase Agreement between the Parent, the Secured Party and the
other parties thereto, dated as of February 5, 2010 (the “Securities Purchase
Agreement”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings specified in the Securities Purchase Agreement.



 
2.
To induce the Secured Party to acquire the Debenture and otherwise consummate
the transactions contemplated by the Securities Purchase Agreement, the
Guarantor has agreed to guarantee the debt of Parent pursuant to a Guaranty
Agreement of even date herewith and to provide the Secured Party with a first
priority security interest in the Collateral (as hereinafter defined).



NOW,  THEREFORE,


In consideration of the promises and the mutual covenants and agreements herein
set forth, and in order to induce the Secured Party to purchase the Debenture,
the Guarantor hereby agrees with the Secured Party as follows:


Section 1.         Grant of Security Interest.  The Guarantor hereby grants to
the Secured Party, on the terms and conditions hereinafter set forth, a first
priority lien and security interest in the collateral hereinafter identified in
Section 2 below (the “Collateral”) to secure Parent's obligations under the
Debenture.


Section 2.         Collateral.  The Collateral is all tangible and intangible
assets of the Guarantor of whatever kind and nature (including without
limitation all intellectual property of whatever kind or nature of the Guarantor
including patents, trademarks, tradenames, copyrights and all other intellectual
property and any applications or registrations therefore, accounts, chattel
paper, commercial tort claims, documents, equipment, farm products, general
intangibles, instruments, inventory, investment property (if any), and the stock
of all of Guarantor’s subsidiaries (if any), in each case whether now owned or
hereafter acquired and wherever located, and all proceeds thereof, together with
all proceeds, products, replacements and renewals thereof.

 
 

--------------------------------------------------------------------------------

 


Section 3.          Representations and Warranties; Covenants.  The Guarantor
hereby warrants and covenants as follows:


 
(a)
Except for those security interests [which will terminate upon Parent making the
payments to the holders of such security interests in accordance with paragraph
7.3 of the Securities Purchase Agreement] [currently existing which will become
subordinate to the security interest being granted to Secured Party pursuant to
this Security Agreement], the Guarantor has title to the Collateral free from
any lien, security interest, encumbrance or claim.



 
(b)
The Guarantor will maintain the Collateral so as to preserve its value subject
to wear and tear in the ordinary course.



 
(c)
The Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of the State of New York.



 
(d)
The Guarantor will pay when due all existing or future charges, liens, or
encumbrances on the Collateral, and will pay when due all taxes and assessments
now or hereafter imposed or affecting it unless such taxes or assessments are
diligently contested by the Guarantor in good faith and reasonable reserves are
established therefor.



 
(e)
All factual information with respect to the Debenture and the Collateral and
account debtors set forth in any schedule, certificate or other writing at any
time heretofore or hereafter furnished by the Guarantor to the Secured Party,
and all other written factual information heretofore or hereafter furnished by
the Guarantor to the Secured Party, is or will be true and correct in all
material respects, as of the date furnished.



 
(f)
As soon as practicable following the date of execution of this Security
Agreement and in any event within 5 business days of such date, the Secured
Party will prepare, execute and file with the Secretary of State in the State of
New York, a UCC-1 Financing Statement covering the Collateral, naming the
Secured Party as secured party thereunder.



 
(g)
The Guarantor will keep its records concerning the Collateral at its address
shown in Section 19 below.  Such records will be of such character as to enable
the Secured Party or their representatives to determine at any time the status
thereof, and the Guarantor will not, unless the Secured Party shall otherwise
consent in writing, maintain any such record at any other address.



 
(h)
The Guarantor will furnish the Secured Party information on a quarterly basis
concerning the Guarantor, the Debenture and the Collateral as the Secured Party
may at any time reasonably request.


 
2

--------------------------------------------------------------------------------

 


 
(i)
The Guarantor will permit the Secured Party and its representatives at any
reasonable time on five (5) day prior written notice to inspect any and all of
the Collateral, and to inspect, audit and make copies of and extracts from all
records and all other papers in possession of the Debtor pertaining to the
Debenture and the Collateral.



 
(j)
The Guarantor will, at such times as the Secured Party may reasonably request,
deliver to the Secured Party a schedule identifying the Collateral subject to
the security interest of this Security Agreement, and such additional schedules,
certificates, and reports respecting all or any of the Collateral at the time
subject to the security interest of this Security Agreement, and the items or
amounts received by the Guarantor in full or partial payment or otherwise as
proceeds received in connection with any Collateral.  Any such schedule,
certificate or report shall be executed by a duly authorized officer of the
Guarantor on behalf of the Guarantor and shall be in such form and detail as the
Secured Party may reasonably specify. The Guarantor shall immediately notify the
Secured Party of the occurrence of any event causing loss or depreciation in the
value of the Collateral, and the amount of such loss or depreciation.



(k)
If and when so requested by the Secured Party, the Guarantor will stamp on the
records of the Guarantor concerning the Collateral a notation, in a form
satisfactory to the Secured Party, of the security interest of the Secured Party
under this Security Agreement.



Section 4.          Disposition of Collateral in Ordinary Course.  Guarantor
shall not sell, transfer, assign, convey, license, grant any right to use or
otherwise dispose of any Collateral except in the ordinary course of business,
without the prior written consent of the Secured Party.


Section 5.          Secured Party May Perform.  Upon the occurrence and
continuation of an “Event of Default” under the Debenture, at the option of the
Secured Party, the Secured Party may discharge taxes, liens or security
interests, or other encumbrances at any time hereafter levied or placed on the
Collateral; may pay for insurance required to be maintained on the Collateral
pursuant to Section 3; and may pay for the maintenance and preservation of the
Collateral.  The Guarantor agrees to reimburse the Secured Party on demand for
any payment reasonably made, or any expense reasonably incurred, by the Secured
Party pursuant to the foregoing authorization.  Until the occurrence and
continuation of an Event of Default, the Guarantor may have possession of the
Collateral and use the Collateral in any lawful manner not inconsistent with
this the Security Agreement.


 
3

--------------------------------------------------------------------------------

 

Section 6.          Obligations Secured; Certain Remedies.  This Security
Agreement secures the payment and performance of all obligations of the Debtor
to the Secured Party under (x) the Debenture, whether now existing or hereafter
arising and whether for principal, interest, costs, fees or otherwise, and (y)
Section 1.7 of the Securities Purchase Agreement with respect to the Remaining
Combined Accrued Interest Amount (collectively, the “Obligations”).  Upon the
occurrence and continuation of an Event of Default under the Debenture or the
failure to pay to Secured Party the Remaining Combined Accrued Interest Amount
no later than the Maturity Date of the Debenture, the Secured Party may declare
all obligations secured hereby immediately due and payable and may exercise the
remedies of a secured party under the Uniform Commercial Code.  Without limiting
the foregoing, the Secured Party may require the Guarantor to assemble the
Collateral and make it available to the Secured Party at a place to be
designated by the Secured Party which is reasonably convenient to both parties
or to execute appropriate documents of assignment, transfer and conveyance, in
each case, in order to permit the Secured Party to take possession of and title
to the Collateral.  Unless the Collateral is perishable or threatens to decline
rapidly in value or is of a type customarily sold on a recognized market, the
Secured Party will give the Guarantor reasonable notice of the time and place of
any public sale thereof or of the time after which any private sale or any other
intended disposition thereof is to be made.  The requirements of reasonable
notice shall be met if such notice is mailed to the Guarantor via registered or
certified mail, postage prepaid, at least fifteen (15) days before the time of
sale or disposition.  Expenses of retaking, holding, preparing for sale, selling
or the like, shall include the Secured Party’s reasonable attorneys’ fees and
legal expenses.


Section 7.          Guarantor Remains Liable.  Anything herein to the contrary
notwithstanding:


 
(a)
Notwithstanding the exercise of any remedy available to the Secured Party
hereunder or at law in connection with an Event of Default, the Guarantor shall
remain liable to repay the balance remaining unpaid and outstanding under the
Debenture after the value or proceeds received by the Secured Party in
connection with such remedy is subtracted.  The Secured Party shall promptly
deliver and pay over to the Guarantor any portion of the value or proceeds
received in connection with such remedy that remains after the unpaid and
outstanding portion of the Debenture is paid in full.



 
(b)
The Guarantor shall remain liable under the contracts and agreements included in
the Collateral to the extent set forth therein, and shall perform all of its
duties and obligations under such contracts and agreements to the same extent as
if this Security Agreement had not been executed.



 
(c)
The exercise by the Secured Party of any of its rights hereunder shall not
release the Guarantor from any of its duties or obligations under any such
contracts or agreements included in the Collateral.



 
(d)
The Secured Party shall not have any obligation or liability under any such
contracts or agreements included in the Collateral by reason of this Security
Agreement, nor shall the Secured Party be obligated to perform any of the
obligations or duties of the Guarantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.



Section 8.         Security Interest Absolute.  All rights of the Secured Party
and the security interests granted to the Secured Party hereunder shall be
absolute and unconditional, to the maximum extent permitted by law, irrespective
of:

 
4

--------------------------------------------------------------------------------

 


 
(a)
Any lack of validity or enforceability of the Debenture or any other document or
instrument relating thereto;



 
(b)
Any change in the time, manner or place of payment of, or in any other term of,
all or any part of the Obligations or any other amendment to or waiver of or any
consent to any departure from the Debenture or any other document or instrument
relating thereto;



 
(c)
Any exchange, release or non-perfection of any collateral (including the
Collateral), or any release of or amendment to or waiver of or consent to or
departure from any guaranty, for all or any of the Obligations; or



 
(d)
Any other circumstance which might otherwise constitute a defense available to,
or a discharge of, the Guarantor, a guarantor or a third party grantor of a
security interest.



Section 9.         Additional Assurances.  At the request of the Secured Party,
the Guarantor will join in executing or will execute, as appropriate, all
necessary financing statements in a form satisfactory to the Secured Party, and
the Guarantor will pay the cost of filing such statements, including all
statutory fees.  The Guarantor will further execute all other instruments deemed
necessary by the Secured Party and pay the cost of filing such instruments.  The
Debtor warrants that no financing statement covering Collateral or any part or
proceeds thereof is presently on file in any public office.  The Guarantor
covenants that it will not grant any other security interest in the Collateral
without first obtaining the written consent of the Secured Party.


Section 10.        Representations, Warranties and Covenants Concerning
Guarantor’s Legal Status.


(a)       The Guarantor has previously executed and delivered to the Secured
Party a Perfection Certificate in the form of Schedule I hereto.  The Guarantor
represents and warrants to the Secured Party as follows:


 
(i)
Guarantor’s exact legal name is as indicated on the Perfection Certificate and
on the signature page hereof;



 
(ii)
Guarantor is an organization of the type, and is organized in the jurisdiction,
set forth in the Perfection Certificate;



 
(iii)
the Perfection Certificate accurately sets forth Guarantor’s organizational
identification number or accurately states that Guarantor has none;



 
(iv)
the Perfection Certificate accurately sets forth Guarantor’s place of business
or, if more than one, its chief executive office as well as Guarantor’s mailing
address, if different; and


 
5

--------------------------------------------------------------------------------

 


 
(v)
all other information set forth on the Perfection Certificate is accurate and
complete.



(b)      The Guarantor covenants with the Secured Party as follows:


 
(i)
without providing 15 days prior written notice to the Secured Party, Guarantor
will not change its name, its place of business, or, if more than one, its chief
executive offices or its mailing address or organizational identification
number, if it has one;



 
(ii)
if Guarantor does not have an organizational identification number and later
obtains one, Guarantor shall forthwith notify the Secured Party of such
organizational identification number; and



 
(iii)
Guarantor will not change its type of organization, jurisdiction of organization
or other legal structure, without thirty (30) days prior written notice to the
Secured Party and following any such notice will cooperate with the Secured
Party to execute and deliver any documents or instruments requested by the
Secured Party in order to maintain Secured Party's perfected security interest
hereunder.



Section 11.       Expenses.  The Guarantor will upon demand pay to the Secured
Party the amount of any and all reasonable expenses, including the reasonable
fees and disbursements of its counsel and of any experts and agents, which the
Secured Party may incur in connection with (i) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any of
the Collateral upon the occurrence and continuation of an Event of Default, (ii)
the exercise or enforcement of any of the rights of the Secured Party hereunder,
or (iii) the failure by the Guarantor to perform or observe any of the
provisions hereof.


Section 12.       Notices of Loss or Depreciation.  The Guarantor will
immediately notify the Secured Party of any claim, suit or proceeding against
any Collateral or any event causing loss or depreciation in the value of
Collateral, including the amount of such loss or depreciation.


Section 13.        No Waivers.  No waiver by the Secured Party of any default
shall operate as a waiver of any other default or of the same default on any
subsequent occasion.


Section 14.       Successor and Assigns.  The Secured Party shall have the right
to assign this Security Agreement and its rights hereunder without the consent
of the Guarantor.  All rights of the Secured Party shall inure to the benefit of
the successors and assigns of the Secured Party.  All obligations of the
Guarantor shall be binding upon the Guarantor’s successors and assigns.


Section 15.       No Grant of Security Interest on Assets.  The Guarantor
covenants that it shall not grant a security interest in any of its assets,
tangible or intangible, except for the security interest granted in the
Collateral to the Secured Party hereunder.

 
6

--------------------------------------------------------------------------------

 


Section 16.        Governing Law; Jurisdiction.  This Security Agreement shall
be governed by the laws of the State of New York, without giving effect to such
jurisdiction’s principles of conflict of laws, except to the extent that the
validity or the perfection of the security interest hereunder, or remedies
hereunder, in respect of any particular Collateral are governed by the laws of a
jurisdiction other than the State of New York.  Each of the parties hereto
submits to the personal jurisdiction of and each agrees that all proceedings
relating hereto shall be brought in state courts located within Nassau County in
the State of New York.


Section 17.        Counterparts.  This Security Agreement may be executed in any
number of counterparts, each of which will be deemed an original, but all of
which together shall constitute one and the same instrument.


Section 18.        Remedies Cumulative.  The rights and remedies herein are
cumulative, and not exclusive of other rights and remedies which may be granted
or provided by law.


Section 19.        Notices.  Any demand upon or notice to a party hereunder
shall be effective when delivered by hand, against written receipt therefore,
two business days following the business day on which it is properly deposited
in the mails postage prepaid, certified or registered mail, return receipt
requested, or one business day following deposit with an overnight courier, in
each case addressed to such party at the address shown below or such other
address as the party may advise the other party in writing:


If to the Secured Party:
 
Agile Opportunity Fund, LLC
   
1175 Walt Whitman Road, Suite 100A
   
Melville, NY  11747
   
Attn:  David Propis
     
With a copy to:
 
Westerman Ball Ederer Miller & Sharfstein, LLP
   
1201 RXR Plaza
   
Uniondale, NY  11556
   
Attn:  Alan C. Ederer, Esq.
     
If to the Guarantor:
 
Call Compliance, Inc.
   
50 Glen Street - Suite 308
   
Glen Cove, NY  11542
     
With a copy to:
 
Moritt Hock Hamroff & Horowitz LLP
   
400 Garden City Plaza
   
Garden City, NY  11530
 
  
Attn:  Dennis C. O’Rourke, Esq.



Section 20.        Entire Agreement.  This Security Agreement amends and
restates the existing ExecuServe Security Agreements in their entirety.  This
Security Agreement and the documents and instruments referred to herein embody
the entire agreement entered into between the parties relating to the subject
matter hereof, and may not be amended, waived, or discharged except by an
instrument in writing executed by the Secured Party.

 
7

--------------------------------------------------------------------------------

 


Section 21.        Termination.  This Security Agreement shall terminate upon
the repayment in full of the Debenture upon which the Secured Party shall
cooperate in the filing of the necessary or appropriate documents and
instruments to release the security interest created hereby and will execute and
deliver any and all documents and/or instruments reasonably requested by
Guarantor in connection therewith.

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, by their duly authorized agents, have
executed this Security Agreement as of the date set forth above.


CALL COMPLIANCE, INC.
   
By: 
/s/ Dean Garfinkel
 
Name:  Dean Garfinkel
 
Title:  President
   
AGILE OPPORTUNITY FUND, LLC
By:  AGILE INVESTMENTS, LLC, Managing Member
   
By: 
/s/ David I. Propis
 
Name:  David I. Propis
 
Title:  Managing Member

 
 
9

--------------------------------------------------------------------------------

 